Citation Nr: 1115857	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-45 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder, claimed as residuals of an injury.  

2.  Entitlement to service connection for facial acne.  

3.  Entitlement to service connection for a disorder of the eyes, also claimed as residuals of Lasik surgery.  

4.  Entitlement to an initial compensable disability rating for bilateral pes planus.  

5.  Entitlement to an initial compensable disability rating for residuals status-post right laparoscopic salpingectomy.  

6.  Entitlement to an initial compensable disability rating for a right wrist cyst.  

7.  Entitlement to an initial disability rating in excess of 10 percent for a right hip disorder, characterized as strain.  

8.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder.  

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from June 1999 to June 2000, and from May 2004 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The claims of entitlement to service connection for facial acne and for a disorder or the eyes, as well as a claim of entitlement to an initial disability rating in excess of 30 percent for major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The file contains a current clinical diagnosis of a low back disorder and chronicity and continuity of symptomatology of the low back is shown in and since service.

2.  Moderate pes planus is not shown, absent evidence of pain on manipulation and use of the feet, weight-bearing line over or medial to the great toe, or inward bowing of the tendo achillis; nor are there indications of moderate residuals of a foot injury or arthritis.   

3.  The evidence does not reflect that any residuals, status post right laparoscopic salpingectomy, have required continuous treatment.

4.  A service-connected right wrist cyst is not manifested by dorsiflexion of the wrist to less than 15 degrees and it does not limit palmar flexion of the right wrist to a point in line with the forearm.

5.  During the entire period on appeal, the Veteran's right hip disorder was not manifested by impairment of the femur; flail joint; arthritis, ankylosis, limitation of flexion to 30 degrees, or by limitation of abduction lost beyond 10 degrees.  

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for an initial compensable rating for service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2010).

3.  The criteria for an initial compensable rating for residuals, status post right laparoscopic salpingectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.116, Diagnostic Codes 7614, 7615 (2010).

4.  The criteria for an initial compensable evaluation for a right wrist cyst have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5020, 5215 (2010).

5.  The criteria for an initial evaluation in excess of 10 percent for a right hip condition, described as strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist her in the development of evidence pertinent to her service connection claim for a back disorder in a letter dated in June 2007, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist her with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.

The Board further observes that during the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in June 2007, prior to the initial adjudication of the service connection claim for a back disorder in May 2008.  Subsequent adjudication of all of the claims on appeal was undertaken in a Statement of the Case (SOC) issued in November 2009.  This cured any defect as to the timing of the notice.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

With respect to the claims for pes planus, residuals status-post right laparoscopic salpingectomy, right wrist cyst, and a right hip disorder, these arise from the Veteran's disagreement with the initial disability rating following the grant of service connection for these conditions.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records were obtained.  The Veteran was afforded examinations conducted by QTC in 2007 and 2008 in connection with the claims currently on appeal and the file includes contentions and statements of the Veteran.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained (aside from those claims addressed in the remand).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Service Connection

In May 2007, the Veteran filed an original service connection claim for residuals of a back injury, indicating that the onset of this injury was in October 2004.  Her DD 214 forms reflect service with the United States Army from June 1999 to June 2000, and from May 2004 to January 2007with an MOS of Unit Supply Specialist.

The STRs for the Veteran's second period of service include an enlistment examination report of February 2004 reflecting that the Veteran denied having recurrent back pain or a history of back surgery and that clinical evaluation of the spine was normal.  An entry dated in November 2004 documents the Veteran's complaints of low back pain, assessed as back strain.   The STRs reflect that the Veteran was put on a profile in November 2004, at which time lifting was limited to 35 pounds or less.  In late November 2004, the Veteran was again seen for complaints of low back pain after she reportedly fell and struck her tailbone while getting out of truck.  Acute low back pain was diagnosed and the condition was treated with Ibuprfen and Flexoril.  Throughout 2005 and 2006, the Veteran was on temporary physical profiles due to low back and pelvic pain, with restrictions on physical activities and lifting.  MRI studies of the lumbar spine taken in June 2005 revealed evidence of possible transitional vertebra.  The June 2006 separation examination report revealed that clinical evaluation of the spine was normal, with low back pain following a fall in October 2004, noted.  In October and November 2006, the Veteran continued to be placed on temporary profiles due to chronic low back pain, with restrictions on physical activities and lifting.

A QTC examination was conducted in January 2008, at which time the Veteran complained of low back pain and an 8-year history of back strain.  She complained of stiffness on standing for long periods, with constant localized pain in the lower back.  Examination revealed no evidence of spasms, tenderness, or radiating pain on movement.  There was full range of motion on flexion, extension, lateral flexion and rotation.  X-ray films of the lumbar spine revealed transitional vertebra of the L5 with bilateral anomalous joint formation and osteoarthritis of those joints.   

Analysis

The Veteran contends that her claimed back disorder began in late 2004 while she was in service and has been a chronic problem since that time.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including: arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 C.F.R. § 3.102 (West 2002).

Generally, in order to establish service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Upon examination of 2008, X-ray films revealed transitional vertebra of L5 with bilateral anomalous joint formation with osteoarthritis.  As such, a current clinical disability of the low back is shown and Hickson element (1) is satisfied.

The remaining question is whether or not any currently manifested low back disorder was incurred in or aggravated by the Veteran's active military service. 

With respect to the second Hickson element, service incurrence, the STRs document complaints of back problems since an injury due to a fall in 2004, at that time the condition was assessed as back strain.  From that time forward, the Veteran was repeatedly treated for back pain and placed on profiles limiting her activities as a result of back pain.  MRI studies of the lumbar spine taken in June 2005 revealed evidence of possible transitional vertebra.  

The Board notes that transitional vertebra of L5 with bilateral anomalous joint formation is generally considered a congenital condition.  In this case, that condition was diagnosed both in service in 2005 and upon post-service examination of January 2008; however, at neither time was any information provided addressing whether this was a congenital or acquired condition.  However, and significantly, when evaluated in January 2008 osteoarthritis was shown as well as transitional vertebra of L5 with bilateral anomalous joint formation, but had not been shown earlier in 2005.  As such, it could be argued that presumptive service connection is warranted for osteoarthritis, shown within the first post-service year.  

The file also contains the Veteran's medical history as recorded upon a 2008 QTC examination acknowledging continuity and chronicity of low back problems since 2004.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  It is within the Veteran's competency to report the nature of her low back symptoms, in this case largely described as chronic pain in and since service.  Significantly, the Veteran's complaints of low back symptomatology are well documented in STRs dated from 2004 forward, and were recorded on the 2008 VA examination report.  As such, there is no reason to question the credibility of the Veteran's account of chronic low back symptomatology since 2004 as she has provided this account consistently since 2004, and it is clinically documented as well.  Accordingly, the file contains competent and credible lay evidence which supports a finding of chronicity and continuity of low back symptomatology in and since service.

Essentially, all of the elements as discussed in the Hickson case have been established.  The Board could remand this case for medical opinion that provides a more detailed discussion regarding the relationship between the symptomatology and diagnoses relating to the low back documented in STRs and other records dated from 2004 forward.  However, given the proximity of the time frame, lay and documented clinical evidence of chronicity and continuity of low back symptomatology in and since service, and the absence of any indication of any pre-existing low back disorder or intercurrent low back injury post-service, the Board concludes that the evidence is at least in equipoise as to the matter of to whether the a currently manifested low back disorder is etiologically linked to service.  In addition, the Board points out that service connection has already been established for a right hip disorder, reportedly occurring from the same injury of 2004 which the Veteran also claims caused her subsequent low back problems.  Accordingly, a remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003), (noting that because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.)

Resolving any doubt in favor of the Veteran, the Board concludes that service connection for a low back disorder is warranted.  Accordingly, the claim is granted.

Increased/Initial Evaluations

The Veteran maintains that increased initial evaluations are warranted for service-connected bilateral pes planus, residuals status-post right laparoscopic salpingectomy, a right wrist cyst, and for a right hip disorder.  The Veteran's claims for higher evaluations for the aforementioned conditions were placed in appellate status by her disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as will be further explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

	Bilateral Pes Planus

In a rating action dated in May 2008, service connection was established for bilateral pes planus, for which an initial non-compensable rating was assigned effective from January 14, 2007, the date of the original service connection claim for this condition.  

The grant was based on STRs as well as findings made upon QTC examination of January 2008.  The STRs include a separation examination of June 2006 which revealed that clinical evaluation of the feet was abnormal, due to a finding of pes planus and mild hallux valgus.  

A QTC examination was conducted in January 2008 at which time the Veteran gave an 8-year history of constant bilateral foot pain.  She reported that pain occurred with physical activity and was relieved with over the counter medication.  It was noted that the Veteran did not have any pain, weakness, stiffness, swelling or fatigue of the feet at rest, or while standing or walking.  The report indicated that the Veteran used inserts in her shoes, which did not improve the condition.  It was further reported that she had not been hospitalized or had surgery for treatment of the foot condition.  Physical examination revealed no tenderness, painful motion, weakness, edema, atrophy or disturbed circulation of the feet, bilaterally.  There was no active motion in the metatarsophalangeal joints of the right and left great toes.  Calluses on all toes was noted.  Pes planus was present with a mild degree of valgus on the right and left sides, but without deformity or forefoot/midfoot malalignment.  There was no evidence of pes cavus, hammer toes, hallux valgus, hallux rigidus or Morton's metatarsalgia, present.  Gait was normal.  It was noted that the Veteran had limitations on standing and walking due to foot and back pain.  Examination of the joints and muscles was within normal limits, and no orthopedic/corrective shoes were required.  X-ray films of the feet revealed pes planus without evidence of significant degenerative changes.  Bilateral pes planus with calluses and subjective pain was diagnosed.

In a statement provided in July 2008, the Veteran indicated that when she entered service in 1999 she had no foot problems, but now had to use shoes inserts and could not wear all types of shoes.  She indicated that sometimes had to take medication and use a heating pad to sleep, due to foot pain.   

Analysis

The Veteran contends that her service-connected bilateral pes planus warrants an initial compensable evaluation.

The Veteran's service-connected bilateral pes planus has been assigned an initial non-compensable rating for the entirety of the appeal period extending from January 14, 2007, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 5276 (2010).  Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

Also potentially applicable is Diagnostic Code 5284, which is used to rate other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

After a thorough review of the evidence of record, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected bilateral pes planus for any portion of the appeal period.  In this regard, the evidence of record fails to demonstrate evidence of moderate bilateral pes planus.  On examination of 2008, a slight degree of valgus was present bilaterally.  There was no indication of pes planus with weight-bearing line over or medial to the great toe, or of inward bowing of the tendo achillis, or pain on manipulation.   The Board points out that clinical examination of 2008 was negative for evidence of tenderness or painful motion of either foot.  While there are indications of pain on use of the feet, this finding in and of itself is insufficient to support the assignment of a 10 percent evaluation.  Furthermore, although the Veteran indicated that she had limitations on standing and walking, this was explained as due to both foot and back pain, only clinically substantiated in the case of back pain. 

Similarly, a finding of calluses is also insufficient in and of itself to support the assignment of a compensable evaluation, particularly in the absence of severe pes planus; in addition, calluses are not among the enumerated criteria used to support the assignment of a 10 percent evaluation, and do not appear to be productive of or related to any of the criteria used to support the assignment of a 10 percent evaluation.  

In addition, there is no basis for the assignment of a 10 percent evaluation for moderate residuals of foot injuries, as evaluated under code 5284.  Essentially, the only clinically manifested foot disorders are pes planus with a slight degree of valgus, calluses and subjective complaints of foot pain, all of which have been considered in conjunction with the more specific rating criteria relating to evaluating manifestations of pes planus.  X-ray films in this case were negative for arthritis.  While there are indications of lack of active motion in the metatarsophalangeal joints of the right and left great toes, there is no indication that this is a manifestations of pes planus, or that even if it was, it would rise to the level of approximating a moderate foot disorder.  

The Board has also considered other diagnostic codes pertaining to the feet.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, at this point the Veteran's service-connected pes planus does not include any etiologically related components to include: weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the metatarsal bones.  Thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-83 (2010).

The Board has considered the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995), with regard to the Veteran's bilateral pes planus.  The Court of Appeals for Veterans Claims (Court) held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008).  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, do not apply.

As this issue involves an initial rating following the grant of service connection, the Board has considered whether a "staged rating" is warranted.  Fenderson, 12 Vet. App. at 126.  The evidence shows no distinct periods of time, since service connection became effective for pes planus, during which manifestations varied to such an extent that a compensable rating would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against this claim and therefore, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to an initial compensable disability rating for bilateral pes planus is denied.

	Residuals Status-Post Right Laparoscopic Salpingectomy

In a rating action dated in May 2008, service connection was established for status-post right laparoscopic salpingectomy, for which an initial non-compensable rating was assigned effective from January 14, 2007, the date of the original service connection claim for this condition.  

The grant was based on STRs as well as findings made upon QTC examination of January 2008.  The STRs reflect in September 2005, the Veteran underwent a diagnostic laparoscopy and right salpingectomy due to a right ectopic pregnancy diagnosed by ultrasound.  A post-operative diagnosis of right ectopic pregnancy was made.  

A QTC examination was conducted in January 2008 at which time clinical examination of the uterus revealed that it was a normal size with no palpable masses, abnormal discharge or undue tenderness.  No residual condition status-post right laparoscopic salpingectomy, was diagnosed.

In a statement provided in July 2008, the Veteran essentially complained of negligence associated with the right laparoscopic salpingectomy performed in service and indicated that she believed that this surgery was the reason that she could not have children and the cause of bladder problems and depression.  

Analysis

The Veteran contends her service-connected residuals status post right laparoscopic salpingectomy warrant an initial compensable evaluation.

The Veteran's service-connected residuals status post right laparoscopic salpingectomy have been assigned an initial non-compensable rating for the entirety of the appeal period extending from January 14, 2007, pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7614 (2010).  Ratings under 38 C.F.R. § 4.116, Diagnostic Code 7614, utilize the General Rating Formula for Disease Injury or Adhesions of Female Reproductive Organs, and provides for a zero percent evaluation for symptoms that do not require continuous treatment.  A 10 percent evaluation is provided for symptoms that require continuous treatment, and a 30 percent evaluation for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7615.  

Having reviewed the records comprehensively, there is no indication that any residuals status-post right laparoscopic salpingectomy have required continuous treatment, as is required in order to warrant the assignment of a compensable evaluation.  In this regard, the clinical records fail to reflect any such treatment nor does the Veteran even specifically allege that continuous treatment has been necessary for residual symptoms related to status post right laparoscopic salpingectomy.  In addition, a post-service examination report of January 2008 failed to reveal any pelvic abnormalities or the presence of any residuals, symptoms or conditions associated with the right laparoscopic salpingectomy performed in service.  

In addition, the record fails to substantiate in any way the Veteran's lay statements to the effect that right laparoscopic salpingectomy performed in service was the reason that she could not have children and the cause of bladder problems and depression.  While the appellant can attest to factual matters of which she has first-hand knowledge, she is not competent to offer a medical opinion linking certain symptoms, disorders, or abnormalities, such as those noted above, to right laparoscopic salpingectomy performed in service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions)

As there is no evidence of any requirement of continuous treatment for residuals, status post right salpingectomy, the Board finds that the criteria for a compensable initial evaluation have not been met.  The Board has considered whether "staged" ratings are appropriate in this case.  See Fenderson, supra.  The record, however, does not support the assignment of a compensable evaluation for any portion of the appeal period.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

	Right Wrist Cyst

In a rating action dated in May 2008, service connection was established for a right wrist cyst, for which an initial non-compensable rating was assigned effective from January 14, 2007, the date of the original service connection claim for this condition.  

The grant was based on STRs as well as findings made upon QTC examination of January 2008.  The STRs include a June 2006 separation examination report reflecting that clinical evaluation of the upper extremities was abnormal due to a history of ganglion cyst of the right wrist.  At that time, the wrist was not tender and testing for carpal tunnel syndrome was negative.  

A QTC examination was conducted in January 2008 at which time the Veteran gave a 3-year history of right wrist strain and a cyst.  She complained of pain and of stiffness on bending the wrist, but indicated that she did not have symptoms of weakness, swelling, heat, redness, lack of endurance, locking, fatigability or dislocation.  It was reported that pain could be relieved with over the counter medication.  On examination, a right wrist cyst of 1 x 2 cm in size was noted,  There was no edema, effusion, weakness, tenderness, redness, heat, guarding of movement or subluxation.  The cyst was not tender, adherent, or elevated.  Range of motion of the wrist revealed 70 degrees of dorsiflexion, 80 degrees of palmar flexion, radial deviation of 20 degrees and ulnar deviation of 45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray films of the right wrist were negative.  A palpable right wrist cyst with subjective pain was diagnosed. 

In a statement provided in July 2008, the Veteran essentially complained of occasional episodes of unbearable pain of the right wrist.   

Analysis

The Veteran contends that her service-connected right wrist condition warrants an initial compensable evaluation.

The Veteran's service-connected condition of the right wrist, manifested by a cyst, has been assigned an initial noncompensable disability rating for the entirety of the appeal period extending from January 14, 2007, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5020 (2010).  

Under Diagnostic Code 5020, synovitis is rated based on the limitation of motion of the affected parts as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5215 (limitation of motion of the wrist).  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5020 (2010).

When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation- of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  However, Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive (including synovitis).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Limitation of dorsiflexion (extension) of either wrist to less than 15 degrees or limitation of palmar flexion of either wrist to a point in line with the forearm warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2010).  Normal dorsiflexion of the wrist is from 0 to 70 degrees, normal palmar flexion is from 0 to 80 degrees, normal ulnar deviation of the wrist is from 0 to 45 degrees, and normal radial deviation is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate I 
(2010).

Based on the evidence of record, the criteria for a compensable rating for a right wrist condition manifested by a cyst have not been met.  The Board acknowledges that upon examination conducted in 2008, the Veteran's service-connected right wrist condition was manifested by a cyst measuring 1 x 2 cm, and that the Veteran herself has reported pain associated with the cyst and right wrist.  However, there was no edema, effusion, weakness, tenderness, redness, heat, guarding of movement or subluxation in the area of the wrist and the cyst was not tender, adherent, or elevated.  Furthermore, X-ray films of the right wrist are negative for evidence of arthritis; and the right wrist condition is not productive of dorsiflexion of the right wrist limited to less than 15 degrees or limited palmar flexion of the right wrist to a point in line with the forearm.  In fact, range of motion of the right wrist, as measured upon VA examination of 2008, was full in every aspect tested.  

The Board has considered whether there is any additional functional loss of the Veteran's right wrist.  See 38 C.F.R. §§ 4.40, 4.45 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  

The Veteran reports having both right wrist pain and stiffness.  Despite such complaints, the evidence of record reflects that the currently assigned noncompensable rating properly compensates her for the extent of functional loss resulting from any such symptoms.  In this regard, the Board notes that the January 2008 examination findings did not indicate pain on range of motion testing and documented that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The evidence does not show that symptoms such as pain and stiffness so impacted the function or range of motion in the right wrist such that a compensable rating would be warranted.  Under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain.

As this issue involves an initial rating following the grant of service connection, the Board has considered whether a "staged rating" is warranted.  Fenderson, 12 Vet. App. at 126.  The evidence shows no distinct periods of time, since service connection became effective for this disorder, during which manifestations varied to such an extent that a compensable rating would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against this claim and therefore, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to an initial compensable disability rating for a right wrist cyst is denied.

	Right Hip

In a rating action dated in May 2008, service connection was established for a right hip disorder, described as strain, for which an initial 10 percent rating was assigned effective from January 14, 2007, the date of the original service connection claim for this condition.  

The grant was based on STRs as well as findings made upon QTC examination of January 2008.  The STRs reflect that clinical evaluation of the lower extremities was normal, but that a history of pain in the right hip since a fall in October 2004 continued, as was noted on the June 2006 separation examination report.  

A QTC examination was conducted in January 2008 at which time the Veteran gave an 8-year history of right hip pain and strain.  She complained of weakness and pain on prolonged standing and walking, stiffness on prolonged standing, and of locking on prolonged standing.  She indicated that she did not have symptoms of weakness, swelling, heat, redness, giving way, lack of endurance, fatigability or dislocation.  It was reported that pain could be relieved with over the counter medication.  On examination, gait and posture were normal.  There was no edema, effusion, weakness, tenderness, redness, heat, guarding of movement or subluxation.  Range of motion of the right hip revealed 125 degrees of flexion, 30 degrees of extension, 25 degrees of adduction, 45 degrees of abduction, external rotation of 60 degrees and internal rotation of 40 degrees.  The examiner indicated that joint function was additionally limited by pain, productive of limitation of motion of 5 degrees.  Joint function of the right hip was not additionally limited by fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray films of the right hip were negative.  Right hip strain with subjective pain on ambulation and standing was diagnosed. 

Analysis

The Veteran contends that her service-connected right hip condition warrants an initial evaluation in excess of 10 percent.

The Veteran's service-connected condition of the right hip, described as strain, has been assigned an initial 10 percent disability rating for the entirety of the appeal period extending from January 14, 2007, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010).  Under Diagnostic Code 5252, flexion of the thigh limited to 45 degrees warrants the assignment of a 10 percent evaluation.  A 20 percent evaluation requires flexion limited to 30 degrees, while a 30 percent evaluation requires flexion limited to 20 degrees and a 40 percent evaluation requires flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Several other Diagnostic Codes are also potentially applicable to the Veteran's service-connected right hip stress fracture.  Under Diagnostic Code 5251, extension of the thigh limited to 5 degrees results in an evaluation of 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5251.  Pursuant to Diagnostic Code 5253, impairment of the thigh manifested by limitation of adduction, with the inability to cross legs, or rotation, with the inability to toe-out more than 15 degrees on the affected leg, warrants a 10 percent evaluation.  A 20 percent evaluation is warranted for limitation of abduction of the thigh if motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

The normal range of motion for the hip is from 125 degrees flexion to 0 degrees extension and from 45 degrees abduction to 0 degrees adduction.  38 C.F.R. § 4.71, Plate II.

In light of the evidence of record, the Board finds that entitlement to an initial evaluation in excess of 10 percent for a right hip disorder is not warranted.  At no point during the appeal period has limitation of motion in extension, flexion, abduction or adduction, even approached the findings required for a 20 percent evaluation under Diagnostic Codes 5252, and 5253.  Findings made upon VA examination of 2008 revealed right hip flexion of 125 degrees and full abduction to 45 degrees.  Even considering additional limitations of 5 degrees in flexion and abduction due to pain, the criteria for a 20 percent rating under codes 5252 and 5253 are clearly not met.  In addition, there is no basis for a higher rating for limitation of extension under code 5251, as a 10 percent evaluation is the maximum rating provided for that condition under the rating schedule.  

Consideration of Diagnostic Code 5250 is inappropriate since there is no ankylosis in the Veteran's right hip.  Nor is the Veteran's right hip condition manifested by malunion of the femur with moderate knee or hip disability, the criteria required to establish a rating of 20 percent disabling pursuant to Diagnostic Code 5255, as there is no indication of malunion of the femur.  In addition, X-ray films of the right hip are negative for arthritis.  No flail joint was found at the Veteran's VA C&P examination, also rendering Diagnostic Code 5254 inapplicable. 

The Board acknowledges the Veteran's assertion that she experiences constant pain in her right hip, as well as symptoms of weakness, stiffness and locking.  The Veteran, as a lay person, is competent to provide such evidence of her symptoms and of how her right hip condition affects her everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  While the Board finds the Veteran's lay statements relating to her symptomatology credible, these statements together with the clinical findings of record do not provide a basis for the assignment of an evaluation in excess of 10 percent for any portion of the appeal period.  In this regard, the Board notes that the currently assigned 10 percent evaluation was assigned based upon consideration of both pain and corresponding limited and painful motion, as is reflected by the May 2008 rating action.  Upon examination of 2008, the examiner specifically indicated that joint function of the right hip was not additionally or further limited by fatigue, weakness, lack of endurance or incoordination after repetitive use.  Therefore, the Board finds that the Veteran's pain and functional impairment is encompassed and appropriately compensated by the currently assigned 10 percent disability rating.  As such, entitlement to an evaluation in excess of 10 percent based on functional loss due to pain or flare-ups under 38 C.F.R. § 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995) would not be appropriate.

The evidence shows no distinct period of time, since service connection became effective for the right hip disorder, during which manifestations were shown to such an extent that a an evaluation in excess of 10 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against this claim and therefore, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to an initial disability rating in excess of 10 percent for a right hip disorder is denied.

Extraschedular Evaluation

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of her service-connected bilateral pes planus, residuals status-post right laparoscopic salpingectomy, right wrist cyst, and right hip disorder, are contemplated by the rating criteria at the assigned disability ratings.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, her disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Referral for consideration of extraschedular ratings is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to her service-connected conditions adjudicated herein, nor have the Veteran or her representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.


ORDER

Entitlement to service connection for a low back disorder is granted.

Entitlement to an initial compensable evaluation for a service-connected bilateral pes planus is denied.

Entitlement to an initial compensable evaluation for residuals, status post right laparoscopic salpingectomy, is denied.

Entitlement to an initial compensable evaluation for a service-connected right wrist cyst is denied.

Entitlement to an initial evaluation in excess of 10 percent for a service-connected right hip disorder, characterized as strain, is denied.


REMAND

The Veteran is seeking entitlement to an initial disability rating in excess of 30 percent for major depressive disorder.  A remand is required in this case primarily to request additional evidentiary development.  In addition, further action is required in conjunction with service connection claims for facial acne and for a disorder or the eyes, also claimed as residuals of Lasik surgery, as will be further described herein.

With respect to the increased initial rating claim for major depressive disorder, the Board notes that the Veteran last underwent a psychiatric examination (conducted by QTC) in October 2007.  At this point, that examination represents essentially the only post-service clinical information addressing the symptoms and severity related to the service connected depressive disorder for the entirety of the appeal period extending from January 2007.  At that time, a diagnosis of major depression, single episode, moderate was diagnosed and a GAF (Global Assessment of Functioning) score of 55 was assigned.  

In the July 2008 notice of disagreement, the Veteran complained having a poor relationship with her mother, that she stays in the house, and has difficulty with caring for her daughter.  This indicates that her condition may have been worsening.  And in a statement received from the Veteran in November 2009, she continued to maintain that the symptomatology associated with her psychiatric disorder had increased.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal, and that a current evaluation of the Veteran's service-connected depressive disorder, to include an assessment of the level of her social and industrial impairment, would prove helpful in adjudicating the merits of the claim.  Moreover, given the Veteran's comments to the effect that she believes that her  depressive disorder had gotten worse (November 2009 VA Form 9), a new and contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with the disorder.  See 38 C.F.R. § 3.159 (2010); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

It is not clear whether the Veteran has received any post-service VA or private treatment for her psychiatric condition.  As described above, the Veteran has submitted different statements throughout the appeal period indicating symptoms worse than were reflected the October 2007 VA examination.  The Board finds that in view of the fact that VA appears to be her primary health provider, that there may be relevant VA medical records that have not been associated with the file.  As such, on remand, the Veteran will have an opportunity to identify or submit for the record any additional pertinent information and/or evidence relating to her psychiatric treatment.

In May 2008, the RO issued a rating decision denying service connection claims for facial acne and for a disorder or the eyes, also claimed as residuals of Lasik surgery.  In July 2008, VA received a statement from the Veteran expressing disagreement with that decision with respect to both of the aforementioned claims (as well as several other claims addressed in the May 2008 rating decision).  In correspondence dated on July 21, 2008, from VA to the Veteran, VA acknowledged receiving the Veteran's written disagreement pertaining to several claims, including those involving acne and the eyes.  In correspondence received in January 2009, the Veteran indicated that she was disagreeing with several claims which were addressed in the May 2008, but at that time, claims involving acne or the eyes were not mentioned.  The RO issued a Statement of the Case in November 2009, which did not include mention of the service connection claim for the eyes as an issue for listed consideration.  That SOC did list a service-connection claim for acne as an issue for adjudication, but a review of the SOC indicates that the claim was not actually addressed therein.  

The Board believes that, as recognized by the VA RO in July 2008, the Veteran's July 2008 statement sufficiently meets the definition of a NOD as related to the service connection claims for acne and an eye disorder, which were denied in a May 2008 rating action.  

An NOD is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2010).  While special wording is not required, the NOD must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A veteran must file a NOD with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a NOD.  Here, the written statement provided by the Veteran received by VA in July 2008 was timely and clearly expressed dissatisfaction with the denial of service connection claims for acne and an eye disorder addressed in the May 2008 rating decision, hence the statement is tantamount to a timely NOD.  38 C.F.R. § 20.201.

The filing of an NOD places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010).  To date, the RO has not issued an SOC which addressed the service connection claims for acne or for an eye disorder, which were denied in the May 2008 rating decision.  Under these circumstances, the Board has no discretion and is obliged to remand these claims to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  However, these claims will be returned to the Board for appellate consideration after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with the opportunity to identify any additional relevant post-service medical treatment records, from either private or VA facilities, which pertain to increased initial rating claim for depressive disorder that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to obtain VA outpatient psychiatric records dated post-service.

2.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination to evaluate the symptomatology associated with and the severity of her service-connected depressive disorder.  The claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination; the examiner must indicate that the claims file was reviewed.  A discussion of the Veteran's lay history and symptomatology as well as the documented pertinent medical history shall also be included in the examination report.  Her employment history should also be provided to include indicating whether the Veteran is still employed.  Any testing deemed appropriate by the examiner should be conducted.  

The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's depressive disorder and the examiner is asked to assign a numerical code under the Global Assessment of Functioning (GAF) scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition.  In doing so, the examiner is asked to reconcile and explain the diagnosis of major depression, single episode, moderate, which was made in October 2007, particularly as relates to the designation of this condition as a "single episode."  The examiner is also asked to comment on the impact of depressive disorder on the Veteran's employment and activities of her daily life.  

While the symptoms provided in the rating criteria are not an exclusive or exhaustive list of symptomatology that may be considered, see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), the examiner should comment on the Veteran's thought processes, communication, personal appearance and hygiene, behavior, orientation in all spheres, work and family relations, speech, affect, abstract thinking, mood, memory, and ability to understand complex commands.  The examiner should also address the presence or absence of the following: delusions or hallucinations; suicidal ideation; anxiety, suspiciousness, or panic attacks; and obsessive rituals which interfere with routine activities.  

A complete rationale for any opinion expressed shall be provided.

3.  Thereafter, the RO/AMC shall readjudicate the claim on appeal for an initial rating in excess of 30 percent for depressive disorder to include consideration of the appropriateness of assigning staged ratings, and review of the evidence added to the file since the issuance of the Statement of the Case in November 2009.  If any determination remains unfavorable to the Veteran, she should be provided with an Supplemental Statement of the Case and should be given an opportunity to respond to it.

4.  The RO must provide the Veteran with a statement of the case addressing the claims of entitlement to service connection for facial acne and for a disorder or the eyes, also claimed as residuals of Lasik surgery.  The Veteran is reminded that to vest the Board with jurisdiction over either of these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2010).  If, and only if, the Veteran perfects the appeal as to one or both of the claims, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


